Third District Court of Appeal
                               State of Florida

                      Opinion filed December 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-966
                       Lower Tribunal No. 14-27903
                          ________________

                             Lucila Murphy,
                                  Appellant,

                                     vs.

                          Lenis Osorio, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Maria de
Jesus Santovenia, Judge.

      Law Office of Laurence A. Wanshel, P.A., and Laurence A. Wanshel,
for appellant.

     Coral Way Law Center, and Miguel San Pedro, for appellees.


Before EMAS, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Murphy v. Osorio, 299 So. 3d 446, 448 (Fla. 3d DCA 2020),

reh’g denied (Jan. 29, 2020) (“[I]t is undisputed that the trial court ruled that

there was a lack of evidence to support the Defendants’ counterclaim.”);

Espriella v. Delvalle, 844 So. 2d 674, 676 (Fla. 3d DCA 2003) (confirming

that there is a strong presumption in favor of the validity of deeds, and that

presumption will prevail unless the party challenging the deed overcomes it

by clear, strong and convincing evidence) (citing Howell v. Fiore, 210 So. 2d

253, 256 (Fla. 2d DCA 1968)); Applegate v. Barnett Bank of Tallahassee,

377 So. 2d 1150, 1152 (Fla. 1979) (“Without a record of the trial proceedings,

the appellate court can not properly resolve the underlying factual issues so

as to conclude that the trial court’s judgment is not supported by the evidence

or by an alternative theory.”).




                                       2